     Case 5:20-cv-02024-VAP-JPR Document 51 Filed 01/04/21 Page 1 of 1 Page ID #:397



 1
                                                                JS-6
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9
10
       DAVID ANTHONY DEAN,              ) Case No. EDCV 20-2024-VAP (JPR)
11                                      )
                          Petitioner,   )
12                                      )          J U D G M E N T
                     v.                 )
13                                      )
       CHAD BIANCO, Sheriff,            )
14     Riverside County,                )
                                        )
15                        Respondent.   )
                                        )
16
17
            Pursuant to the Order Summarily Dismissing Habeas Petition,
18
      IT IS HEREBY ADJUDGED that this action is dismissed.
19
20
21
      DATED: January 4, 2021
22                                 VIRGINIA A. PHILLIPS
                                   U.S. DISTRICT JUDGE
23
24
25
26
27
28
